

	

		II

		109th CONGRESS

		1st Session

		S. 355

		IN THE SENATE OF THE UNITED STATES

		

			February 10, 2005

			Mr. Dorgan (for himself

			 and Mrs. Clinton) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To require Congress to impose limits on United States

		  foreign debt.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Foreign Debt Ceiling Act of

			 2005.

		2.Foreign debt

			 ceiling

			(a)FindingsCongress

			 makes the following findings:

				(1)The United States

			 has become the world's largest net debtor Nation, having run up massive trade

			 deficits since the 1990s.

				(2)At the end of

			 2002, the net United States foreign debt stood at $2,553,000,000,000.

				(3)The United States

			 foreign debt position worsened in 2003, when the United States had a record

			 trade deficit of $489,000,000,000, equivalent to 4.4 percent of the United

			 States GDP that year.

				(4)The large and

			 growing United States foreign debt represents claims on United States assets by

			 foreign nationals, which will eventually have to be repaid. If unchecked, the

			 foreign debt could seriously undermine our children's future standard of

			 living.

				(5)Moreover, the

			 growing accumulation of foreign claims on United States assets, including over

			 $1,200,000,000,000 in United States Treasury securities, makes the United

			 States economy vulnerable to the whims of foreign investors.

				(6)Congress

			 presently places a ceiling on United States public debt, but does not place a

			 ceiling on United States foreign debt.

				(7)Just as Congress

			 recognized the importance of placing a ceiling on the United States public

			 debt, it is appropriate that Congress place a limit on the United States

			 foreign debt.

				(b)Actions

			 triggered by United States foreign debt

				(1)In

			 generalNot later than the 15th day of the second month after the

			 date of enactment of this Act, and every 3 months thereafter, the United States

			 Trade Representative shall determine if—

					(A)the net United

			 States foreign debt for the preceding 12-month period is more than 25 percent

			 of United States GDP for the same period; or

					(B)the United States

			 trade deficit for the preceding 12-month period is more than 5 percent of

			 United States GDP for the same period.

					(2)Action by

			 USTRWhenever an affirmative determination is made under

			 paragraph (1) (A) or (B), the United States Trade Representative shall—

					(A)within 15 days of

			 the determination, convene an emergency meeting of the Trade Policy Review

			 Group to develop a plan of action to reduce the United States trade deficit;

			 and

					(B)within 45 days of

			 the determination, present to Congress a report detailing the Trade Policy

			 Review Group's trade deficit reduction plan.

					(c)Measurement of

			 foreign debt

				(1)Statistical

			 sourcesFor purposes of the calculations described in subsection

			 (b)(1), the United States Trade Representative shall rely on the most recent

			 period for which the following data, published by the Department of Commerce,

			 is available:

					(A)In the case of

			 United States foreign debt, the United States Trade Representative shall use

			 the net international investment position of the United States, with direct

			 investment positions determined at market value, as compiled by the Bureau of

			 Economic Analysis.

					(B)In the case of

			 the United States trade deficit, the United States Trade Representative shall

			 use the goods and services trade deficit data compiled by the United States

			 Census Bureau.

					(C)In the case of

			 the United States GDP, the United States Trade Representative shall use the

			 nominal gross domestic product data compiled by the Bureau of Economic

			 Analysis.

					(2)AdjustmentThe

			 United States Trade Representative may adjust the data described in paragraph

			 (1) to ensure that the determination is made for comparable time period.

				

